Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a liquid crystal display device comprising: a display panel including a liquid crystal layer; and a backlight unit configured to provide light to the display panel, wherein a first pixel region, a second pixel region, and a third pixel region are defined in the display panel, wherein a wavelength of a first color light generated by transmitting the light through the first pixel region and a wavelength of a second color light generated by transmitting the light through the second pixel region are longer than a wavelength of a third color light generated by transmitting the light through the third pixel region, wherein a first ratio at which the light is emitted from the backlight unit through the first pixel region and a second ratio at which the light is emitted from the backlight unit through the second pixel region are greater than a third ratio at which the light is emitted from the backlight unit through the third pixel region.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein the third pixel region includes a high gradation region having a first sub- pixel electrode and a low gradation region having a second sub-pixel electrode, and an area of the low gradation region is greater than an area of the high gradation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871